McMILLIAN, Judge
(dissenting).
I respectfully dissent from that portion of my colleague’s opinion which upholds the right of the trial judge to deny a defendant a copy of the original transcript of the first proceedings. While it is true that there is here no equal protection issue, yet there is here an issue of fundamental fairness. The majority opinion bases its holding upon the questionable basis that the trial' judge’s notes and the availability of his court reporter serves the same principle as the original trial transcript. Alternatives, as is often the case, are deceptive. Every experienced trial judge and lawyer knows the impact of verified, sworn, written transcripts upon both juries and witnesses alike. And to say that unsworn, hurriedly scribbled judge’s notes and the use of a court reporters’ nondescript, unorganized testimony during a trial fulfills the same function of a completé transcript, to say the least, is naive.
The silent issue that was not addressed by the majority opinion is dramatized by the unsworn, unproven, self-fulfilling prophecy of the trial judge, “[T]hey couldn’t have the transcript prepared even if they had money to pay for it within time — retrial of this case.” Stated another way, the court was more interested in case movement than it was in the quality of the trial. Hopefully, the time will never come when we, as jurists, because of the pressure from overloaded trial calendars and dockets will sacrifice, for speed, the quality of justice that we attempt to dispense.
I would reverse and remand for a new trial.